Exhibit 10.1 December 31, 2010 Stephen E. Wessel CEO & President Guaranty Savings Bank 3798 Veterans Boulevard Metairie, Louisiana, 70002 Re:Change in Control Agreement Dear Mr. Wessel: In furtherance of the provisions and terms of your initial letter of engagement as Chief Executive Officer and President of Guaranty Savings Bank, dated November 28, 2005, as amended on February 26, 2008 and November 20, 2008 (the "Letter Agreement"), and your subsequent acceptance thereof, and more specifically the provisions regarding a Change in Control, the Board of Directors has decided and does hereby agree to the following: If a Change in Control as defined in the Letter Agreement occurs during the next one (1) year of your employment as Chief Executive Officer and President, commencing January 1, 2011, and extending through December 31, 2011, and your employment is terminatedfor reasons other than cause (as defined in November 20, 2008 agreement), then you shall be entitled to and receive the following by the dates specified in the Letter Agreement: a. Accrued Base Salary through the date of termination of your employment; plus b. A lump sum payment equal to one year's Base Salary; and c. Any other benefits to which you may be entitled upon your termination of employment with Guaranty, in accordance with the terms of the plans and programs of Guaranty. The above and foregoing supersedes any and all prior verbal and/or written statements or communications in relation to a Change in Control. /s/ Albert J. Zahn, Jr. Albert J. Zahn, Jr., Chairman I hereby acknowledge and accept the terms and provisions as set forth above on this 31st day of December, 2010. /s/ Stephen E. Wessel Stephen E. Wessel a Savings and Loan Holding Company 3798 Veterans Boulevard, Metairie, Louisiana 70002-5837 Telephone: (504) 457-6220Facsimile: (504) 457-6227
